EXHIBIT32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 Pursuant to the requirement set forth in Rule13a-14(b)of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) and Section1350 of Chapter63 of Title 18 of the United States of America Code (18 U.S.C. §1350), Robert K. Eulau, Executive Vice President and Chief Financial Officer of Sanmina-SCI Corporation (the “Company”) hereby certifies that, to the best of his knowledge: 1. The Company’s Quarterly Report on Form10-Q for the period ended April 3, 2010, to which this Certification is attached as Exhibit32.2 (the “Periodic Report”), fully complies with the requirements of Section13(a)or Section15(d)of the Exchange Act; and 2. The information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of the Company. IN WITNESS WHEREOF, the undersigned has set his hand hereto as of April 30, 2010. /s/ ROBERT K. EULAU Robert K. Eulau Executive Vice President and Chief Financial Officer (Principal Financial Officer) This certification accompanies the Form10-Q to which it relates, is not deemed filed with the Securities and Exchange Commission and is not to be incorporated by reference into any filing of Sanmina-SCI Corporation under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended (whether made before or after the date of the Form10-Q), irrespective of any general incorporation language contained in such filing.
